     Case 3:19-cv-00063-MMD-CLB Document 23 Filed 12/02/20 Page 1 of 1



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6    BENNY HAMMONS,                                   Case No. 3:19-CV-0063-MMD-CLB
 7                       Plaintiff,                     ORDER
 8           v.
 9    DONTE,
10                 Defendant.
      ____________________________/
11
12          On November 2, 2020, defendants filed a motion for summary judgment (ECF No.
13   18). Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14   Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15   1998) (ECF No. 22). To date, plaintiff has failed to file an opposition.
16          The court will sua sponte grant plaintiff one extension of time to Wednesday,
17   December 23, 2020 to file an opposition to the motion for summary judgment. No further
18   extensions of time shall be granted. If plaintiff fails to file an opposition, the motion will
19   be submitted to the court for decision as unopposed.
20          IT IS SO ORDERED.
21                  December 2, 2020
            DATED: _____________________
22                                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
